Exhibit 10.3

AMENDMENT NO. 1 TO SENIOR SECURED CREDIT AGREEMENT AND

SECOND AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT

AMENDMENT NO. 1 dated as of July 24, 2013 (this “Amendment No. 1”) between SOLAR
CAPITAL LTD., a Maryland corporation (the “Borrower”), SOLAR CAPITAL LUXEMBOURG
I, a Luxembourg société à responsabilité limitée, with a share capital of USD
190,000., having its registered office at 6C, rue Gabriel Lippmann, L-5365
Luxembourg, Grand-Duchy of Luxembourg, and registered with the Registre de
Commerce et des Sociétés, Luxembourg, under number B 127.949 (“Solar LuxCo”),
the LENDERS and CITIBANK, N.A., as administrative agent for the lenders party to
the Credit Agreement referenced below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as collateral agent
for such lenders (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

WHEREAS, the Borrower, the lenders party thereto and the Administrative Agent
are parties to a Senior Secured Credit Agreement dated as of June 29, 2012 (as
amended, modified and supplemented and in effect immediately prior to the
effectiveness of this Amendment No. 1, the “Credit Agreement”);

WHEREAS, the Borrower, Solar LuxCo, the Collateral Agent and the Administrative
Agent are parties to the Second Amended and Restated Guarantee and Security
Agreement dated as of July 3, 2012 (as amended, modified and supplemented and in
effect immediately prior to the effectiveness of this Amendment No. 1, the
“Guarantee and Security Agreement”);

WHEREAS, the Borrower, Solar LuxCo, each of the Lenders, the Administrative
Agent and the Collateral Agent desire to amend the Credit Agreement and the
Guarantee and Security Agreement in order to effect the changes described below;

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Borrower, each of the
Lenders, the Administrative Agent and the Collateral Agent hereby agrees as
follows:

 

  Section 1. Definitions.

(a) Except as otherwise defined in this Amendment No. 1, terms defined in the
Credit Agreement are used herein as defined therein.

(b) References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) and the Guarantee and Security Agreement (including
references to the Guarantee and Security Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement or the
Guarantee and Security Agreement, as the case may be, in each case as amended
hereby.



--------------------------------------------------------------------------------

  Section 2. Amendments to Credit Agreement and other Loan Documents.

(a) The defined term “Applicable Margin” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Applicable Margin” means for Loans outstanding at any time (a) 1.25% per annum
in the case of ABR Loans and (b) 2.25% per annum in the case of Eurocurrency
Loans.

(b) The defined term “Commitment Termination Date” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Commitment Termination Date” means June 29, 2017.

(c) The defined term “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Maturity Date” means June 29, 2018.

(d) Clause (g)(iii) of the defined term “Permitted Liens” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business, including without limitation, securing payment of fees,
indemnities and other similar obligations;”

(e) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined terms in the correct alphabetical order:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (determined
after giving effect to Section 3.11 of the Guarantee and Security Agreement and
any other “Keepwell, support or other agreement” for the benefit of such
Guarantor) or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

2



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedging Agreement that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

(f) Section 5.01 of the Credit Agreement is hereby amended by inserting new
clauses (k), (l), (m) and (n) as follows:

(k) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment
where there has been a realized gain or loss in the most recently completed
fiscal quarter, (i) the cost basis of such Portfolio Investment, (ii) the
proceeds received with respect to such Portfolio Investment representing
repayments of principal, and (iii) any other amounts received with respect to
such Portfolio Investment representing exit fees or prepayment penalties;

(l) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment,
(i) the aggregate amount of all capitalized paid-in-kind interest for such
Portfolio Investment during the most recently ended fiscal quarter and (ii) the
aggregate amount of all paid-in-kind interest collected during the most recently
ended fiscal quarter;

(m) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment,
(i) the amortized cost of each Portfolio Investment as of the end of such fiscal
quarter, (ii) the fair market value of each Portfolio Investment as of the end
of such fiscal quarter, and (iii) the unrealized gains or losses as of the end
of such fiscal quarter; and

(n) within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment the
change in unrealized gains and losses for such quarter. Such schedule will
report the change in unrealized gains and losses by Portfolio Investment by
showing the unrealized gain or loss for each Portfolio Investment as of the last
day of the preceding fiscal quarter compared to the unrealized gain or loss for
such Portfolio Investment as of the last day of the most recently ended fiscal
quarter.

 

3



--------------------------------------------------------------------------------

(g) Section 9.02(c) of the Credit Agreement is hereby amended by adding the
following parenthetical at the end of clause (1) therein:

“(and each Lender hereby consents to and authorizes the Administrative Agent
and/or the Collateral Agent, as applicable, to enter into, any agreement,
instrument or document acceptable to the Administrative Agent and/or the
Collateral Agent, as applicable, that is necessary to terminate any Security
Document that (x) exclusively covers property which is released from a Lien in
accordance with the foregoing, (y) exclusively covers property which property
has become subject to the Lien of the Lenders pursuant to another Security
Document acceptable to the Administrative Agent or (z) no longer covers any
Collateral)”

(h) The defined term “Custodian” set forth in Section 1 of the Guarantee and
Security Agreement is hereby amended and restated in its entirety to read as
follows:

“Custodian” means The Bank of New York, as custodian holding Portfolio
Investments on behalf of the Obligors, or any successor or replacement entity
(as permitted by the terms herein and in accordance with Section 10.13) in such
capacity; provided that, in connection with Amendment No. 1 to Senior Secured
Credit Agreement and Second Amended and Restated Guarantee and Security
Agreement dated as of July 24, 2013, among the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders, it is anticipated that The Bank of
New York will be replaced as Custodian by Citibank, N.A. and from and after such
time as the transition contemplated with respect thereto is completed, Custodian
shall mean Citibank, N.A. The term “Custodian” includes any agent or
sub-custodian acting on behalf of the Custodian.

(i) The defined term “Guaranteed Obligations” set forth in Section 1.02 of the
Guarantee and Security Agreement is hereby amended by inserting the following
sentence immediately at the end thereof: “The Guaranteed Obligations shall in no
event include Excluded Swap Obligations.”

(j) The defined term “Secured Obligations” set forth in Section 1.02 of the
Guarantee and Security Agreement is hereby amended by inserting the following
sentence immediately at the end thereof: “The Secured Obligations shall in no
event include Excluded Swap Obligations.”

(k) Section 1.02 of the Guarantee and Security Agreement is hereby amended by
inserting the following new defined terms in the correct alphabetical order:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

4



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” shall mean, at any time, each Guarantor with total
assets exceeding $10,000,000 at such time or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder (determined prior to giving effect to Section 3.11 of this
Agreement).

(l) Section 3 of the Guarantee and Security Agreement is hereby amended by
inserting the following new Section 3.11 at the end thereof:

3.11. Keepwell. Each of the Guarantors that is a Qualified ECP Guarantor at the
time the Guarantee or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 3.11 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of §1a(18)(A)(v)(II) the Commodity Exchange Act.”

(m) Section 10 of the Guarantee and Security Agreement is hereby amended by
inserting a new Section 10.13 at the end thereof to read as follows:

Section 10.13 Replacement Custodian. Notwithstanding anything herein or in any
other Loan Document to the contrary, from time to time, the Borrower may replace
the existing financial institution serving as Custodian with an alternative
financial institution reasonably acceptable to the Administrative Agent. The
Borrower shall deliver written notice of any such proposed replacement to the
Administrative Agent at least sixty (60) days prior to the proposed date of
replacement, specifying the name of the financial institution proposed to act as
the Custodian; provided that, in respect of the anticipated

 

5



--------------------------------------------------------------------------------

replacement of The Bank of New York as Custodian with Citibank, N.A.
contemplated in Amendment No. 1 to Senior Secured Credit Agreement and Second
Amended and Restated Guarantee and Security Agreement dated as of July 24, 2013,
among the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders, such written notice shall be at least one (1) day prior to the proposed
date of replacement. In connection with any such replacement, the Borrower shall
deliver, or cause to be delivered, to the Administrative Agent, any amendments,
agreements, documents, instruments and legal opinions, and shall take all other
actions, reasonably determined by the Administrative Agent to be necessary to
comply (and to ensure compliance) with the terms and provisions of this
Guarantee and Security Agreement. From and after such time as the replacement
contemplated by this Section 10.13 is completed, the Custodian shall mean the
applicable replacement financial institution.

(n) Annex 3 of the Guaranteed and Security Agreement is hereby deleted and
replaced with the Annex 3 attached hereto as Exhibit A.

 

  Section 3. Change in Custodian.

In connection with this Amendment No. 1, it is anticipated that the Borrower
will replace The Bank of New York as Custodian with Citibank, N.A. as
contemplated by the amended definition of “Custodian” and the new Section 10.13
of the Guarantee and Security Agreement. By execution of this Amendment No. 1,
the Administrative Agent, the Collateral Agent and each of the Lenders hereby
consent to such replacement and all such actions (and hereby authorize the
Administrative Agent to take any such actions) required to terminate or modify
any existing Security Documents or any other agreements with The Bank of New
York in its capacity as Custodian.

 

  Section 4. Commitment Termination.

(a) On the Amendment Effective Date (as defined below), the Borrower shall
request, and the Lenders party hereto and listed on Exhibit B hereto agree to
fund, subject to satisfaction of the conditions precedent in Section 4.02 of the
Credit Agreement, Loans in the aggregate principal amounts set forth for such
Lenders on such Exhibit B hereto. The proceeds of such funded Loans shall be
used, and the Borrower hereby instructs the Administrative Agent to apply such
proceeds, to prepay certain outstanding Loans advanced to the Borrower under the
Credit Agreement, together with all interest accrued and unpaid thereon through
the Amendment Effective Date.

(b) Immediately upon and after giving effect to the prepayment described in the
preceding clause (a), the Commitments of the Lenders shall be as set forth on
Exhibit C.

(c) With respect to the prepayment of the Loans and the reduction of Commitments
as described in paragraphs (a) and (b) above, (i) the Administrative Agent
hereby waives the provisions regarding notice requirements and minimum amounts
in respect of any termination or reduction of Commitments provided for in
Sections 2.08(b) and (c) of the Credit

 

6



--------------------------------------------------------------------------------

Agreement and (ii) each Lender hereby waives (w) the provision regarding ratable
funding of Loans set forth in Section 2.02(a) of the Credit Agreement, (x) the
provisions regarding notice requirements and minimum amounts in respect of any
termination or reduction of Commitments set forth in Sections 2.08(b) and (c) of
the Credit Agreement, (y) the provision requiring ratable application amongst
all Lenders of any Commitment reduction or termination set forth in
Section 2.08(d) of the Credit Agreement and (z) the provisions requiring ratable
application amongst all Lenders of all principal or interest prepaid by the
Borrower set forth in Section 2.17(c) of the Credit Agreement.

 

  Section 5. Representations and Warranties.

The Borrower represents and warrants to the Lenders and the Administrative
Agent, as of the date of this Amendment No. 1 and on and as of the Amendment
Effective Date (as defined below) and immediately after giving effect to this
Amendment No. 1, as follows:

(a) Authorization; Enforceability. This Amendment No. 1 has been duly
authorized, executed and delivered by the Borrower and each of this Amendment
No. 1 and the Credit Agreement, as amended by this Amendment No. 1, constitutes
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) No Conflict. Neither the execution, delivery and performance of this
Amendment No. 1 nor the transactions contemplated herein will (i) violate any
applicable law or regulation or the limited liability company operating
agreement, charter, by-laws or other organizational documents of the Borrower or
any of its Subsidiaries or any order of any Governmental Authority or
(ii) violate or result in a default in any material respect under any Loan
Document or any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person.

(c) Continued Security Interest. On the date of this Amendment No. 1 and after
giving effect to this Amendment No. 1 and the transactions contemplated herein ,
the security interest created by and provided for in the Security Documents,
shall constitute a valid first and prior perfected Lien on the Collateral
(except that any such security interest in a Special Equity Interest may be
subject to a Lien in favor of a creditor of the issuer of such Special Equity
Interest as contemplated by the definition of such term in Section 1.02 of the
Guarantee and Security Agreement).

(d) Representations in Loan Documents. The representations and warranties of the
Borrower set forth in Article III of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects (except to the extent
any such representation or warranty is itself qualified by materiality or
reference to a Material Adverse Effect, in which case it is true and correct in
all respects, subject to such qualification) on and as of the date of this
Amendment No. 1 and on the Amendment Effective Date (as defined below), or, as
to any such representation or warranty that refers to a specific date, as of
such specific date.

 

7



--------------------------------------------------------------------------------

(e) No Default. No Default has occurred and is continuing.

 

  Section 6. Conditions Precedent.

This Amendment No. 1 shall become effective as of the date (the “Amendment
Effective Date”) when, and only when, each of the following conditions precedent
shall have been satisfied:

(a) the Administrative Agent shall have received one or more counterparts of
this Amendment No. 1 executed by the Borrower, each other Obligor and each of
the Lenders;

(b) all corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Amendment No. 1 shall be reasonably satisfactory in all respects to the
Administrative Agent;

(c) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Amendment Effective Date) of (i) Latham and Watkins LLP,
New York counsel for the Obligors and (ii) Venable LLP, Maryland counsel for the
Borrower, in each case, in form and substance reasonably acceptable to the
Administrative Agent;

(d) the Borrower shall have paid to each Lender who has delivered to the
Administrative Agent an executed counterpart of this Amendment No. 1 the fees
set forth in the Fee Letter dated as of June 28, 2013 between the Borrower and
the Administrative Agent;

(e) the Borrower shall have paid to each Lender all unpaid and outstanding
interest and commitment fees accrued through the Amendment Effective Date;

(f) as consideration for (i) the extension of the Maturity Date and the
Commitment Termination Date and (ii) the reduction in the Applicable Margin,
each as set forth in this Amendment No. 1, the Borrower shall have paid all
reasonable and documented costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel) and
all other costs, expenses and fees then due under any Loan Document;

(g) the representations and warranties of the Borrower set forth in this
Amendment No. 1 and in the other Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
itself qualified by materiality or reference to a Material Adverse Effect, in
which case it shall be true and correct in all respects, subject to such
qualification) on and as of the date of the Amendment Effective Date or, as to
any such representation or warranty that refers to a specific date, as of such
specific date; and

(h) on and as of the Amendment Effective Date, no Default shall have occurred
and be continuing.

 

8



--------------------------------------------------------------------------------

  Section 7. Miscellaneous.

Except as herein provided, the Credit Agreement and the Guarantee and Security
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment No. 1
by telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of this Amendment No. 1. This Amendment No. 1
shall be construed in accordance with and governed by the law of the State of
New York.

[Remainder of page intentionally left blank; signatures follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

SOLAR CAPITAL LTD.

By:  

/s/ Richard Peteka

 

Name: Richard Peteka

Title: CFO

SOLAR CAPITAL LUXEMBOURG I S.À.R.L By:  

/s/ Richard Peteka

  Name: Richard Peteka   Title: CFO

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, as

Collateral Agent and as a Lender

By:  

/s/ Alexander Duka

 

Name: Alexander Duka

Title: Managing Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS: BANK OF MONTREAL By:  

/s/ Catherine Blaesing

 

Name: Catherine Blaesing

Title: Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued): DEUTSCHE BANK AG, NEW YORK BRANCH By:  

/s/ Dusan Lazarov

 

Name: Dusan Lazarov

Title: Director

By:  

/s/ Mary Kay Coyle

 

Name: Mary Kay Coyle

Title: Managing Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued):

JPMORGAN CHASE BANK, N.A.   By:  

/s/ Matthew Griffith

 

Name: Matthew Griffith

Title: Executive Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued):

MORGAN STANLEY BANK, N.A.

By:  

/s/ Kelly Chin

 

Name: Kelly Chin

Title: Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued):

Executed solely with respect to Section 4:

ROYAL BANK OF CANADA

By:

 

/s/ Rahul D. Shah

 

Name: Rahul D. Shah

 

Title: Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued):

SUNTRUST BANK

By:

 

/s/ Doug Kennedy

  Name: Doug Kennedy   Title: Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued):

GOLDMAN SACHS BANK USA

By:  

/s/ Mark Walton

 

Name: Mark Walton

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued):

ING CAPITAL LLC

By:

 

/s/ Patrick Frisch

 

Name: Patrick Frisch

Title: Managing Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

LENDERS (continued):

EVERBANK COMMERCIAL FINANCIAL, INC.

By:

 

/s/ John Dale

 

Name: John Dale

Title: Managing Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT A

ANNEX 3

LIST OF CASH AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS

Cash & Securities Accounts

 

Intermediary

  

Name of Account

   Account Number

The Bank of New York

   Solar Capital Ltd.    350954

The Bank of New York

   Solar Capital Ltd.    3509548400

The Bank of New York

   Solar Capital Ltd.    3509549780

The Bank of New York

   Solar Capital Ltd.    3509548260

The Bank of New York

   Solar Capital Ltd.    3509540360

The Bank of New York

   Solar Capital Ltd.    3509541240

The Bank of New York

   Solar Capital Luxembourg I S.à.r.l.    350959

The Bank of New York

   Solar Capital Luxembourg I S.à.r.l.    3509598400

The Bank of New York

   Solar Capital Luxembourg I S.à.r.l.    3509599780

The Bank of New York

   Solar Capital Luxembourg I S.à.r.l.    3509598260

 

Commodity Accounts

None



--------------------------------------------------------------------------------

EXHIBIT B

 

Lender

   Euro Syndicated Loans      Canadian Dollar
Syndicated Loans      US Dollar
Syndicated Loans  

Citibank, N.A.

   € 245,983.94       CA$ 452,452.81       $ 816,387.56   

JPMorgan Chase Bank, N.A.

   € 245,983.94       CA$ 452,452.81       $ 816,387.56   

SunTrust Bank

   € 245,983.94       CA$ 452,452.81       $ 816,387.56   

Goldman Sachs Bank USA

   € 163,989.29       CA$ 301,635.21       $ 544,258.38   

ING Capital LLC

   € 49,196.79       CA$ 90,490.56       $ 163,277.51   

Morgan Stanley Bank, NA

   € 163,989.29       CA$ 301,635.21       $ 544,258.38   

Deutsche Bank, AG

   € 131,191.43       CA$ 241,308.16       $ 435,406.70   

EverBank Commercial Financial Inc.

     —           —         $ 272,129.17   

Bank of Montreal

   € 114,792.50       CA$ 211,144.64       $ 380,980.86   

TOTAL

   € 1,361,111.11       CA$ 2,503,572.21       $ 4,789,473.68      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

 

Lender

   Multicurrency
Commitment      Dollar
Commitment      Term
Commitment  

Citibank, N.A.

   $ 75,000,000         —           —     

JPMorgan Chase Bank, N.A.

   $ 75,000,000         —           —     

SunTrust Bank

   $ 75,000,000         —           —     

Goldman Sachs Bank USA

   $ 50,000,000         —           —     

ING Capital LLC

   $ 15,000,000         —         $ 35,000,000   

Morgan Stanley Bank, NA

   $ 50,000,000         —           —     

Deutsche Bank, AG

   $ 40,000,000         —           —     

EverBank Commercial Financial Inc.

   $ 0.00       $ 25,000,000       $ 15,000,000   

Bank of Montreal

   $ 35,000,000         —           —     

TOTAL

   $ 415,000,000       $ 25,000,000       $ 50,000,000      

 

 

    

 

 

    

 

 

 